DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 10, filed 07/28/2022, with respect to the rejections of claims 10-18 under 35 USC 112(b) have been fully considered and are persuasive in view of the cancellation of these claims.  The rejections of claims 10-18 under 35 USC 112(b) have been withdrawn. It is noted, however, that the filed amendments introduce new issues under 35 USC 112. See rejections below.
Applicant’s arguments with regard to the prior art rejections over Grill (US 5324322), see Remarks pg. 11, have been fully considered but are not persuasive. Applicant argues that Grill does not disclose the implantable electrical multi-pole connection as electrically connected from an electrical implant to a separately implanted electrical feed and discharge structure. As noted below, this limitation is indefinite due to uncertain claim interpretation, and thus claim 19 has been interpreted without the “separately implanted” language. 
Applicant also argues that Grill does not disclose the non-conductive surface element containing at least two electrodes connected to electrically conductive wires at least partially inside the flexible electrically non-conductive surface element connecting the electrical implant and the electrical feed and discharge structure. It is noted that Applicant does not provide any further evidence for this assertion beyond simply making this argument. The Examiner disagrees and points to the previous non-final rejection mailed 06/16/2022, pg. 5, para. 14, wherein the leads 14 connected with electrodes 12, see Fig. 1-2 of Grill, are highlighted as reading on this limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 32, the claim recites “an electrical signal and power transmission unit”. Looking to the originally filed specification, there is no disclosure of “an electrical signal and power transmission unit”. This limitation thus fails to comply with the written description requirement and comprises new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites, “an implantable electrical multi-pole connection… which is electrically connected when implanted from an electrical implant to a separately implanted electrical feed and discharge structure”. It is unclear in relation to what the electrical feed and discharge structure is separately implanted from. Is the feed and discharge structure implanted separately from the electrical implant, the implantable electrical multi-pole connection, or some other, undisclosed structure? It is recommended that Applicant amend the claim to make clear the intended interpretation for this limitation. For examination purposes, the claim has been interpreted without the “separately implanted” language.
As a result of dependence from claim 19, subsequent dependent claims 20-36 are also rejected as indefinite.
Regarding claim 20, the claim recites “the at least one surface of the surface element either radially faces towards or away from a surface of the helical winding”. Looking to claim 19, it is clear that the at least one surface of the surface element defines the surfaces of the helical winding, since the surface element is disclosed as being wound into a helical winding. Thus, it is unclear if this limitation is intended to recite the at least one surface of the surface element facing away from itself, or other surfaces of the surface element. For examination purposes, this limitation has been interpreted as “the at least one surface of the surface element either radially faces towards or away from a different surface of the helical winding”.
Regarding claims 29-32 and 33-34, the claims recite “an implant”. It is unclear whether or not this limitation refers to the “electrical implant” disclosed in claim 19. For examination purposes, this limitation has been interpreted as “the implant”.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21, 24-26, 29-31, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grill, Jr et al. (US 5324322) (hereinafter Grill).
Regarding claim 19, Grill discloses an implantable electrical multi-pole connection for implantation which is electrically connected when implanted from an electrical implant to an electrical feed and discharge structure (Abstract), comprising: a flexible electrically non-conductive surface element (Fig. 1-2, base polymeric layer 10 + elastomer covering layer 18 of cuff electrode; Fig 2-3 depict flexibility; Col. 3, ll. 49-53: “… the cuff electrode includes a cuff portion A and a connection portion B which are interconnected by lead portion C. A polymeric layer 10 forms a base for the cuff, connection, and lead portions; Col. 5, ll. 50-54: “The coating step is selectively performed by stretching a sheet of silicon rubber and adhesively bonding it to the base 10, the leads, and portions of the electrodes and the contact pads which are to be insulated from surrounding tissue”) configured for connecting the electrical implant (Fig. 1-2, cuff portion A) to the feed and discharge structure (Fig. 1-2, interconnecting leads 14 of lead portion C) (i.e., base layer 10 provide a surface along which the cuff and leads are connected together) having at least one surface on which at least two electrodes are located (Fig. 1-2, cuff portion A with electrodes 12) which are electrically connected when implanted to the electrical implant by electrical conductors running at least partially inside the flexible electrically non-conductive surface element (Fig. 1-2, leads 14 connecting with electrodes 12); the electrical feed and discharge structure comprising electrically insulated wires (Fig. 1-2, leads 14) with each wire being electrically connected to a different one of the electrodes (Col. 4, ll. 13-15: “An insulating material… may cover the film electrical leads C”; Col. 5, ll. 50-54: “The coating step is selectively performed by stretching a sheet of silicon rubber and adhesively bonding it to the base 10, the leads…”) and the flexible electrically non-conductive surface element being wound around into a helical winding (Fig. 2-3 depict helical configuration of lead portion C, wherein helical winding axis is defined by the orientation of the helical portion C) which is straight or curved at least in sections when the electrical multi-pole connection is attached from the electrical implant and the electrical feed and discharge structure to complete electrical connection therebetween (Fig. 2-3, lead portion C is curved while base layer 10 connects implant A and feed/discharge 14).
Regarding claim 20, Grill discloses the at least one surface of the surface element either faces radially towards or away from a different surface of the helical winding (Fig. 2-3, outer/inner surfaces A, B, C, radially face away/ towards surface of helical winding, respectively).
Regarding claim 21, Grill discloses the flexible electrically non-conductive surface element having a second surface (Fig. 1-2, contact portion B), along which are located electrodes (Fig. 1-2, contact pads 16 are considered electrodes) with each electrode of the second surface being connected to the electrical implant via electrical conductors running at least partially inside the surface element (Fig. 1-2, leads 14 connect contact pads 16 to cuff portion A), and the second surface element faces away from the first surface of the surface element (Fig. 1-3, cuff portion A and contact portion B do not face each other).
Regarding claims 24-26, Grill discloses the implant and the flexible electrically non-conductive surface element are integrated together (Col. 3, ll. 49-53: “A polymeric layer 10 forms a base for the cuff, connection, and lead portions”).
Regarding claim 29-31 and 34, Grill discloses an electrical signal and power transmission are provided by the implantable multi-pole connection when implanted between an implant configured as a cuff electrode (Fig. 1-3, cuff portion A) and an electrical control and power unit (Fig. 1-3, contact portion B; Col. 3, ll. 32-35: “contact portion wrapped around the end of an electrical lead”).
Regarding claim 35, Grill discloses providing selective electrical stimulation of at least one nerve fiber when implanted (Fig. 3, cuff portion A wrapped around nerve 26; Col. 4, ll. 19-21: “… electrodes may be incorporated into the cuff, as may be appropriate for the electrical stimulus to be applied”).
Although Grill does not explicitly disclose that the cuff electrode records location-selective neuronal electrical signals propagating along at least one nerve fiber contained in a nerve fiber bundle, the Examiner submits that Grill’s cuff electrode would be capable of such functional limitations because all of the structural limitations required for performing such functions are provided by Grill, see rejection of claim 10 above (See MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Clark et al. (US 2018/0056074) (hereinafter Clark).
Regarding claim 22, Grill does not disclose a tubular sheath including an electrically insulating biocompatible material and the electrical conductors connected to the electrodes are positioned around the flexible electrically non-conductive surface element.
Clark, however, teaches a system for neuromodulation (Abstract) wherein a lead is maintained in position alongside a target nerve with a sheath configured to wrap around the lead and target nerve (Fig. 8, sheath 820 wraps around lead 720 and nerve 705). In addition to maintaining the position of the lead about the target nerve, the sheath may also minimize unintended non-target effects, e.g., extraneous stimulation of nearby tissues and/or organs (Para. 52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill to include a tubular sheath including an electrically insulating biocompatible material and the electrical conductors connected to the electrodes are positioned around the flexible electrically non-conductive surface element. Making this modification would be useful for maintain a position of the lead alongside a target nerve as well as minimizing unintended non-target effects, e.g., extraneous stimulation of nearby tissues and/or organs, as taught by Clark.
Regarding claim 27, Grill discloses the implant and the flexible electrically non-conductive surface element are integrated together (Col. 3, ll. 49-53: “A polymeric layer 10 forms a base for the cuff, connection, and lead portions”).
Regarding claim 32, Grill discloses an electrical signal and power transmission unit (Fig. 1-2, lead wires 14) located between the implant which is configured as a cuff electrode (Fig. 1-3, cuff portion A) and an electrical control and power unit (Fig. 1-3, contact portion B; Col. 3, ll. 32-35: “contact portion wrapped around the end of an electrical lead”).
Claims 23, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Verzal et al. (WO 2017/197084) (hereinafter Verzal).
Regarding claim 14, Grill does not disclose the flexible electrically non-conductive surface element comprises a cylinder filled with an elastic electrically insulating biocompatible material. 
Verzal, however, teaches an implantable lead assembly (Fig. 6A) wherein the lead assembly includes a cylindrical elongate support member along which the lead is helically wound (Fig. 6A, support member 403). The elongate support member comprises a flexible, resilient member to provide strength, which can enhance flex resistance, handling, and/or durability. In some examples, the elongate support member 403 is non-conductive, e.g. electrically insulative (Para. 169). Additionally, Verzal teaches that the elongate support member is made from a material, such as silicone, polyurethane, etc, which are well known in the prior art to be biocompatible materials.  Via this arrangement, the elongate support member 403 helps to prevent kinking of the lead assembly 402, provides increased flex resistance, and/or provides a feel to the operator that more closely resembles a traditional lead structure (Para. 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill such that the flexible electrically non-conductive surface element comprises a cylinder filled with an elastic electrically insulating biocompatible material. Making this modification would be useful for preventing kinking of the lead, providing increased flex resistance, and providing a feel to the operator that more closely resembles a traditional lead structure, as taught by Verzal.
Regarding claim 28, Grill discloses the implant and the flexible electrically non-conductive surface element are integrated together (Col. 3, ll. 49-53: “A polymeric layer 10 forms a base for the cuff, connection, and lead portions”).
Regarding claim 33, Grill discloses an electrical signal and power transmission are provided by the implantable multi-pole connection when implanted between an implant configured as a cuff electrode (Fig. 1-3, cuff portion A) and an electrical control and power unit (Fig. 1-3, contact portion B; Col. 3, ll. 32-35: “contact portion wrapped around the end of an electrical lead”).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Mayr et al. (WO 2013/159136) (hereinafter Mayr).
Regarding claim 18, Grill does not disclose when implanted the non-conductive surface element comprises polyimide. 
Mayr, however, teaches a nerve cuff electrode (Abstract) wherein in order to ensure that the surface of the nerve cuff electrode assembly remains lubricious and tissue does not adhere or grows on it, it is advantageous if the lying in the tissue parts of the housing and of the nerve cuff are made at least partly with a corresponding layering made of a suitable biocompatible material. Mayr goes on to teach that polyimide is a particularly suitable material for this purpose (Translation pg. 5, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grill such when implanted the non-conductive surface element comprises polyimide. Making this modification would be useful for ensuring that the surface of the nerve cuff electrode remains lubricious and tissue does not adhere or grow on it, as taught by Mayr.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bullara (US 4573481) discloses an implantable helical electrode assembly (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792